Exhibit 10.5

THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as of May 17, 2017,
is made and entered into by and between Modern Media Acquisition Corp., a
Delaware corporation (the “Corporation”) and Modern Media Sponsor, LLC (the
“Sponsor”).

RECITALS

WHEREAS, the Corporation is pursuing an initial public offering (the “Offering”)
pursuant to which the Corporation will issue and sell up to 20,700,000 units
(the “Units”) (including up to 2,700,000 Units subject to an over-allotment
option granted to the underwriters of the Offering), with each Unit comprised of
one share of common stock, par value $0.0001 per share (the “Common Stock”), of
the Corporation, one right to receive one-tenth of one share of Common Stock
(each, a “Right,” and collectively, the “Rights”), and one-half of one warrant,
each whole warrant exercisable to purchase one share of Common Stock (only whole
warrants are exercisable) at $11.50 per share, subject to certain adjustments
(each, a “Warrant,” and collectively, the “Warrants”);

WHEREAS, the Corporation has filed with the Securities and Exchange Commission a
registration statement on Form S-1, File No. 333-216546 and a registration
statement on Form S-1, File No. 333-217913 filed pursuant to Rule 462(b) under
the Securities Act of 1933 (the “Securities Act”) ( together, the “Registration
Statement”) for the registration, under the Securities Act, of the Units, and
the Common Stock, Rights and Warrants comprising the Units, including a related
prospectus (the “Prospectus”);

WHEREAS, the gross proceeds of the Offering will be deposited in a trust account
(the “Trust Account”) at Deutsche Bank Trust Company Americas and managed by
Continental Stock Transfer & Trust Company, as trustee, as described in the
Registration Statement and the Prospectus; and

WHEREAS, the Sponsor desires to enter into this Agreement in order to facilitate
the Offering and the other transactions contemplated in the Registration
Statement and the Prospectus, including any merger, share exchange, asset
acquisition, stock purchase, reorganization, recapitalization or other similar
business combination by the Corporation with one or more businesses as described
in the Registration Statement and the Prospectus (a “Business Combination”).

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1.      (a) From time to time, as may be requested by the Corporation, the
Sponsor agrees to advance to the Corporation up to $500,000 in the aggregate, in
each instance pursuant to the terms of a promissory note, substantially in the
form attached as Exhibit A hereto (the “Note”), as may be necessary to fund the
Corporation’s expenses relating to investigating and selecting a target business
and for other working capital requirements following the Offering and prior to
any potential Business Combination.

(b) The Sponsor represents to the Corporation that it is capable of making such
advances to satisfy its obligations under clause (a) of this Section 1.

(c) Notwithstanding anything to the contrary herein or in the Note, the Sponsor
hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution from the Trust Account in which the proceeds
of the Offering, as described in greater detail in the Registration Statement
and the Prospectus, will be deposited, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever; provided, however, that if the Corporation completes
its Business Combination, the Corporation shall repay such loaned amounts out of
the proceeds released to the Corporation from the Trust Account.



--------------------------------------------------------------------------------

2. This Agreement, together with the Note, constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Agreement
may not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

3. No party may assign either this Agreement or any of his, her or its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and each of his or its heirs, personal representatives, successors
and assigns.

4. Any notice, statement or demand authorized by this Agreement shall be
sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) the date and time shown on an electronic or telefacsimile transmission
confirmation, or (iii) if sent by certified mail or private courier service
within five (5) days after deposit of such notice, postage prepaid. Such notice,
statement or demand shall be addressed as follows:

If to the Corporation:

Modern Media Acquisition Corp.

1180 Peachtree Street, N.E.

Suite 2400

Atlanta, GA 30309

Attn: Lewis W. Dickey, Jr.

Email: ldickey@modernmediaco.com

with a copy in each case (which shall not constitute notice) to:

If to the Sponsor:

Modern Media Sponsor, LLC

1180 Peachtree Street, N.E.

Suite 2400

Atlanta, GA 30309

Attn: Lewis W. Dickey, Jr.

Email: ldickey@modernmediaco.com

with a copy in each case (which shall not constitute notice) to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, GA 30309

Attn: Mark Hanson, Esq.

Facsimile: (404) 581-8330

Email: mlhanson@jonesday.com



--------------------------------------------------------------------------------

5. This Agreement may be executed in any number of original, electronic or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the courts of New York, in the State of New York, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waives any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

MODERN MEDIA ACQUISITION CORP., a Delaware corporation By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.   Title: President and Chief Executive Officer
MODERN MEDIA SPONSOR, LLC, a Delaware limited liability company By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.   Title: President By:  

/s/ Jin Chun

  Name: Jin Chun   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Form of Promissory Note



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

FORM OF PROMISSORY NOTE

 

Principal Amount: Up to $500,000   

Dated                     

Atlanta, Georgia

Pursuant to that certain Expense Advancement Agreement (the “Agreement”) dated
as of May 17, 2017, by and between Modern Media Acquisition Corp., a Delaware
corporation (the “Maker”) and Modern Media Sponsor, LLC, a Delaware limited
liability company, or its registered assigns or successors in interest (the
“Payee”), the Maker hereby promises to pay to the order of the Payee the
principal sum of Five Hundred Thousand Dollars ($500,000) or such lesser amount
as shall have been advanced by Payee to Maker and shall remain unpaid (or not
otherwise converted as provided for in Section 15) under this Note on the
Maturity Date (as defined below) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.
Certain terms used herein but not defined herein shall have the meaning given to
such terms in the Agreement.

1. Principal. The entire unpaid principal balance of the Note (less any amounts
converted as provided for in Section 15 hereof) shall be payable on the date on
which Maker consummates its Business Combination (the “Maturity Date”). All or
any portion of the principal balance may be prepaid without penalty at any time.
Under no circumstances shall any individual, including but not limited to any
officer, director, employee or shareholder of the Maker, be obligated personally
for any obligations or liabilities of the Maker hereunder.

2. Drawdown Requests. Maker and Payee agree that Maker may request, from time to
time, up to Five Hundred Thousand Dollars ($500,000) in aggregate draw downs
under this Note to be used for working capital, or costs and expenses related to
the Offering and the pursuit of a Business Combination. The principal amount of
this Note may be drawn down from time to time prior to the Maturity Date upon
written request from Maker to Payee (each, a “Drawdown Request”) and set forth
on the Drawdown Request Schedule included as Annex A hereto. Each Drawdown
Request must state the amount to be drawn down, and must not be in an amount
less than Ten Thousand Dollars ($10,000). Payee shall fund each Drawdown Request
no later than three (3) business days after receipt of a Drawdown Request;
provided, however, that the maximum amount of drawdowns to be made under this
Note may not exceed Five Hundred Thousand Dollars ($500,000). No fees, payments
or other amounts shall be due to Payee in connection with, or as a result of,
any Drawdown Request by Maker.

3. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

4. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.



--------------------------------------------------------------------------------

5. Events of Default. The following shall constitute an event of default (“Event
of Default”) under this Note:

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

6. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) or
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.



--------------------------------------------------------------------------------

9. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all Claim in or to any distribution of or from the Trust
Account to be established in which the proceeds of the Offering conducted by
Maker (including the deferred underwriters discounts and commissions) and the
proceeds from the sale of certain warrants to be issued and sold by the Maker in
a private placement to close simultaneously with the closing of the Offering are
to be deposited, to be described in greater detail in the registration statement
and prospectus to be filed with the Securities and Exchange Commission in
connection with the Offering, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever; provided, however, that if the Maker completes its
Business Combination, the Maker shall repay the entire unpaid principal balance
of the Note.

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound by the terms of this Note.

15. Conversion.

(a) At the Payee’s option upon notice to the Maker, at any time prior to payment
in full of the principal balance of this Note, the Payee may elect to convert
all or any portion of the principal balance of this Note into a number of
warrants (the “Warrants”) to purchase shares of the Maker’s common stock, par
value $0.0001 per share (“Common Stock”). Each $1.00 of such principal balance
shall be converted into one (1) Warrant. Each Warrant shall have the same terms
and conditions as the



--------------------------------------------------------------------------------

warrants issued by the Maker pursuant to the private placement, except that (i)
the Warrants shall not be exercisable more than five years from the effective
date of the Registration Statement, as described in Maker’s Registration
Statement on Form S-1 (333-216546) and (ii) the Warrants, and the shares of
Common Stock issuable upon exercise of the Warrants, shall be subject to certain
additional restrictions on transfer, in accordance with Financial Industry
Regulatory Authority Rule 5110(g)(1), as set forth under the terms of that
certain letter agreement, dated as of May 17, 2017, by and among the Maker, the
Payee and each of the Maker’s officers, directors and director nominees. The
Warrants, the shares of the Common Stock of Maker underlying the Warrants and
any other equity security of Maker issued or issuable with respect to the
foregoing by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, amalgamation, consolidation or
reorganization (the “Warrant Shares”), shall be entitled to the registration
rights set forth in Section 16 hereof.

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note, Maker shall deliver to Payee the
Warrants, which shall bear such legends as are required, in the opinion of
counsel to Maker or by any other agreement between Maker and the Payee and
applicable state and federal securities laws.

(c) The Payee shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Warrants upon conversion of this
Note pursuant hereto; provided, however, that the Payee shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Payee in
connection with any such conversion.

(d) The Warrants shall not be issued upon conversion of this Note unless such
issuance and such conversion comply with all applicable provisions of law.

16. Registration Rights.

(a) Reference is made to that certain Registration Rights Agreement between the
Maker and the parties thereto, dated as of the date hereof (the “Registration
Rights Agreement”).

(b) The holders (“Holders”) of the Warrants (or the Warrant Shares) and the
Maker, as applicable, shall have such rights, duties and obligations set forth
in the Registration Rights Agreement with respect to a Registrable Security (as
defined in the Registration Rights Agreement).

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

MODERN MEDIA ACQUISITION CORP. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A

Drawdown Request Schedule

 

Date of Drawdown    Amount of Drawdown    Aggregate Drawdown